Citation Nr: 0207753	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-34 061A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
prior to September 4, 1997.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran had active service from January to July 1960, 
October 1961 to August 1970, and September 1972 to October 
1983.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision that denied the 
veteran's claim of entitlement to TDIU.  The Board remanded 
the case in February 1996 and in December 1999 for further 
development.

During the pendency of this appeal, the RO granted service 
connection and assigned a 100 percent evaluation for post-
traumatic stress disorder (PTSD), effective September 4, 
1997.  VA's General Counsel has held that a claim for a TDIU 
may not be considered when the veteran already has a 100 
percent rating on a schedular basis.  See VAOPGCPREC 6-99, 
published at 64 Fed. Reg. 52375 (1999).  Thus, the 100 
percent grant of PTSD compensation benefits mooted the issue 
of entitlement to TDIU as of September 4, 1997.  However, the 
veteran applied for TDIU in May 1993 based on his service-
connected back disability and as such the issue of 
entitlement to TDIU from May 1993 to September 1997 remains 
before the Board.  


FINDINGS OF FACT

1.  All relevant available evidence and information necessary 
for an equitable disposition of this appeal have been 
obtained by the RO.  

2.  Prior to September 4, 1997, the veteran's only service-
connected disability was a low back disorder, evaluated as 40 
percent disabling.  

3.  The veteran has obtained a general equivalency diploma 
(GED) and has training and work experience in the field of 
refrigeration and air conditioning.  He last worked in or 
around October 1991.

4.  The veteran's service-connected back disability rendered 
him unable to secure or maintain substantially gainful 
employment prior to September 4, 1997.  


CONCLUSION OF LAW

The criteria for TDIU were met prior to September 4, 1997.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to TDIU, the evidence 
considered by the RO and the reasons for its determination.  
Service medical records were obtained and associated with the 
claims file, and documentation in the claims file indicates 
that all available records have been forwarded.  VA 
examinations were conducted and copies of the reports are 
associated with the file.  Neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  As such the Board 
finds the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Factual Background

The RO granted service connection for recurrent low back pain 
with episodic left sciatica and assigned a 20 percent 
evaluation, effective November 1983.  

VA medical records dated from 1992 to 1994 show treatment for 
disabilities to include chronic low back pain with 
degenerative joint disease of the lumbar spine, as well as 
the right shoulder pain and hypertension.  Generally, testing 
showed mild-to-moderate spondylosis and physicians noted 
marked back pain, with radiating pain down the left lower 
extremity.  In March 1992 L.W., M.D., the veteran's treating 
VA physician, indicated the veteran had minimal trunk motion 
and pain in all planes, as well as nerve root involvement 
associated with his lumbar spine disability.   In May 1992, 
Dr. L.W. indicated that the veteran was unable to use his 
right hand for grasping, pushing and pulling or manipulating 
and that he could only sit, stand and walk for a half hour in 
each eight hour day due to back problems.  It was determined 
the veteran could not be around working machinery.  Also, 
records dated in 1994 reflect diagnostic test evidence of 
disc herniation in the cervical spine.  

Records from the Social Security Administration (SSA) reflect 
that the veteran was awarded disability benefits in November 
1992 due to a primary diagnosis of mild-to-moderate 
spondylosis of L-5 and a secondary diagnosis of hypertension.  
It was noted that the veteran had training in heating and air 
conditioning and that he had work experience as a dining room 
supervisor, maintenance man and appliance repairmen.  Medical 
records relied on in reaching the SSA decision show the 
veteran to have had degenerative disease of the lumbar spine 
with moderately severe pain and limitation of function, as 
well as high blood pressure opined to significantly limit the 
veteran's ability to engage in basic work activities.  No 
clinical findings were noted to meet the definition of 
disabling impairment under relevant SSA regulations.  
However, the SSA cited the veteran's treating physician, Dr. 
L.W., and concluded the veteran's impairments were such that 
he was unable to perform or tolerate even sedentary levels of 
physical exertion on a sustained basis due to moderately 
severe back pain.  

On VA examination dated in February 1993, the veteran 
complained of low back pain and difficulty with bending, 
lifting, twisting or stooping as well as with prolonged 
sitting.  He described radiation of the pain, with numbness 
and tingling into the left leg and down to the foot.  On 
physical examination, marked and severe generalized 
tenderness to palpation of the lower back region was noted.  
The veteran demonstrated no more than 50 degrees of flexion 
and five degrees of extension.  The left ankle jerk was 
absent.  He had generalized decreased sensation to pinprick 
over the left foot.  He was unable to heel-and-toe walk or to 
squat.  The examiner noted the veteran had difficulty 
standing erect and difficulty even sitting.  X-ray studies 
reflected severe degenerative disc disease at L5, S1 with 
normal posterior alignment.  The diagnostic impression was 
chronic lumbar syndrome with degenerative disc disease.

In a March 1993 decision, the RO increased the evaluation for 
the veteran's service-connected back disability to 40 
percent, effective January 4, 1993.  

In May 1993, the veteran filed a claim for a total disability 
evaluation based on individual unemployability due to his 
service-connected back disorder.  At that time, the veteran's 
back disability was his only service-connected condition.  He 
identified himself as self-employed in the refrigeration and 
air conditioning business and reported he had worked full-
time from 1988 to 1991 without having lost any time due to 
illness.  He also indicated that he left his job due to 
disabilities of the right shoulder, left leg and back and 
reported he had not since applied for employment.  The 
veteran reported he had earned a GED and had received 
training in refrigeration and air conditioning from 1983 to 
1987.

In connection with his appeal the veteran has argued that his 
right shoulder and back caused his inability to work.  He has 
claimed that he injured his right shoulder during service but 
never sought treatment of it.  

A private record dated in November 1998 indicates that the 
veteran had considerable back pain, and walked with a limp 
and a cane due to such back pain and an associated left leg 
problem.  The physician indicated it was doubtful the veteran 
would be able to work.

In a June 1999 decision, the RO granted service connection 
for PTSD and assigned a 100 percent disability evaluation, 
effective September 4, 1997.  

A private medical statement dated in May 2000 shows that the 
veteran had a past medical history of PTSD, chronic neck and 
back pain, erectile dysfunction, hypertension, arthritis and 
chronic obstructive pulmonary disease.  It was noted that he 
had limited range of motion of his right shoulder and general 
limitation of function due to his disorders.  The doctor 
related the veteran's complaint that he was in chronic pain 
and was totally disabled.  The doctor indicated that it was 
his professional opinion that the veteran was correct in his 
assessment of his physical condition.  

Analysis

The veteran contends that his service connected low back 
disability prevented him from engaging in any substantially 
gainful employment for the period prior to September 4, 1997.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The Board notes that at the time of his TDIU claim in May 
1993, the veteran did not have a single disability rated at 
60 percent.  Specifically, he had only a 40 percent assigned 
evaluation for his low back disability and did not pursue an 
appeal of that rating assignment.  Thus, prior to September 
4, 1997, the veteran did not meet the schedular guidelines 
provided for consideration of a TDIU pursuant to 
38 C.F.R. § 4.16(a).

However, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  The provisions of 
38 C.F.R. § 4.16(b) allow for extraschedular consideration of 
cases in which veterans who are unemployable due to service-
connected disabilities but who do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  There must be a 
determination that the veteran's service-connected disability 
is sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Assignment of a TDIU evaluation 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The question is 
whether the veteran is capable of performing the physical and 
mental tasks required of employment, not whether the veteran 
can find employment.  Id.

The competent medical evidence prior to September 4, 1997, 
shows that the veteran's low back disability was manifested 
by back pain on motion and to touch, a limitation of all 
trunk movements, radiating pain down the extremity, absent 
ankle jerk, and decreased sensation.  The veteran's treating 
VA physician opined that the veteran experienced marked 
motion limitation of the low back as well as nerve root 
involvement causing pain in the lower extremity and cited 
limitations to include the inability to sit, stand or walk 
for more than one-half hour per eight-hour work day.  

The Board also notes that the veteran was determined to be 
totally disabled by SSA.  Although the SSA decision includes 
note of the veteran's hypertension, it does not cite to 
specific limitations due to hypertension, or other 
disabilities such as the right shoulder or cervical spine.  
Rather, the SSA determination relies on the findings and 
conclusions offered by the veteran's treating physician to 
find that the level of the veteran's back pain, in and of 
itself, resulted in the inability of the veteran to perform 
even sedentary employment.  The SSA decision, although not 
decisive, is highly probative of the veteran's TDIU claim.  
See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, 
there is no medical opinion refuting the severity of the 
veteran's back disability and its impact on his ability to 
work.

The Board acknowledges that the record prior to September 4, 
1997, reflects that the veteran also had cervical spine and 
right shoulder problems, as well as hypertension, that 
contributed to his inability to maintain or pursue 
employment.  The Board emphasizes that the veteran has a 
limited education, having obtained a GED and worked primarily 
in the field of refrigeration and air conditioning.  Such 
field involves manual labor, and specifically would require 
standing, walking, bending, lifting, etc.  The competent 
medical evidence prior to September 1997, to include evidence 
relied on by the SSA in awarding disability benefits, cites 
the veteran's back disability as productive of limitations 
which would, in and of themselves such employment and which 
were noted to preclude even sedentary employment.  

The law provides that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  In this case, although there is evidence 
showing other disabilities to have contributed to the 
veteran's employment limitations prior to September 1997, the 
Board resolves any doubt in the veteran's favor and finds 
that the competent and probative evidence suggests that the 
veteran's service-connected back disability alone prevented 
him from substantially gainful employment prior to September 
4, 1997.  


ORDER

TDIU benefits are granted for the period May 10, 1993 to 
September 4, 1997, subject to the laws and regulations 
governing the payment of monetary awards.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

